UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-50493 SAFEBRAIN SYSTEMS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 98-0412431 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 100-224 11th Avenue S.W. Calgary, Alberta, Canada T2R 0C3 (Address of Principal Executive Offices) (Zip Code) (403) 801-1506 (Registrant’s Telephone Number Including Area Code) ALVERON ENERGY CORP. (Former Name, Address and Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Larger accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 62,583,258 shares outstanding as of March 21, 2013. PART I FINANCIAL INFORMATION Item 1. Financial Statements. SAFEBRAIN SYSTEMS, INC. (formerly Alveron Energy Corp.) (A Development Stage Company) CONSOLIDATED BALANCE SHEETS As of JANUARY 31, 2013 and OCTOBER 31, 2012 January 31, October 31, (unaudited) ASSETS Current Assets: Cash and cash equivalents $ Net Assets from Discontinued Operations - - Total Current Assets Other Long Term Assets Taxes Receivable Total Long Term Assets Total Assets $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Payable to vendor on asset acquisition $ Accounts payable and accrued liabilities Related party note Liabilities from Discontinued Operations Total Current Liabilities Total Liabilities STOCKHOLDERS' DEFICIT Capital stock- $.001 par value, 250,000,000 common shares authorized,62,583,258 common shares issued and outstandingas of January 31, 2013 and October 31, 2012, respectively Additional paid in capital Deficit accumulated during the development stage ) ) Discontinued Operations - Non-Controlling Interest - - Total Stockholders' Deficit ) ) Total Liabilities and Total Stockholders' Deficit $ The accompanying notes are integral part of these consolidated financial statements. 2 SAFEBRAIN SYSTEMS, INC. (formerly Alveron Energy Corp.) (A Development Stage Company) Unaudited CONSOLIDATED STATEMENTS OF OPERATIONS For theThree Months Ended January 31, 2013 and 2012, and Cumulative from November 18, 2003 (Date of Inception) Through January 31, 2013 Three Months Ended January 31, 2013 Three Months Ended January 31, 2012 November 18, 2003 (Date of Inception) Through January 31, 2013 Revenues $
